Title: To George Washington from Richard Varick, 3 June 1783
From: Varick, Richard
To: Washington, George


                  
                     Sir
                     Pougkeepsie June 3rd 1783.
                  
                  I esteem it my duty to inform Your Excellency, That Yesterday the XVth Volume of Military Letters was filled & contains the Letters to Novr 1782 included, which remains to be indexed & to receive its Marginal References to the Copies; So that some Time next Week I shall be ready to deliver the following Volumes.  Vizt
                  The Congress Letters A. to Decr 1782. 6  VolumesMilitaryB.to Novr 1782.15.CivilC.to Decr 1782.4.ForeignD. to Decr 1781.1Enemy’s (incomplete)E.to Decr 1782.CouncilsF.to Decr 1782. 2  28
                  Mr Sickels is unwilling to stipulate to remain as long as I may want his Services; but wishes to be at Liberty to go to New York, whenever it is convenient to him & to make his Duty here a secondary Object of Attention, I have therefore thought it improper to let him take up any new Business:  Besides all the detached pieces of Writing which now remain to be done & now in my Hands, over & above Your Excellency’s private Letters, will not take more than three Weeks, if so much, to close the Correspondence to the 1st June 1783.  And Mr Taylor having compleated all the Volumes next preceeding the Bulk of the Business which remains to be done, I should be loth to checquer his Volumes with Mr Sickels’s writing, possibly for a few days only & then to be completed by Mr Tay. who has stipulated with me to write 10 Hours pr day till the Close of the Business (provided he can bear so much fatigue) I have therefore thought proper to direct him to commence the XVIth Volume, of Military Letters from the 1st Decr 1782 & he’ll finish that Month by tomorrow night, when he will commence the IInd Volume of foreign Letters & finish them to December last included by next Sunday or Monday Night; Immediately after which he will take up Your Excellencys private Letters &, I hope, if his Health continues, that in a very short Time he will complete that & the other Letters from January to June 1783.
                  I wish however for Your Excellency’s Directions whether this Arrangement will comport with Your Wishes in the Subject As whether Mr Sickels is to be employed, if he can make it convenient And, I believe You will think it hardly worth my while to employ Mr Glenn (supposing him willing) for four Weeks as I before suggested for the same work which Mr Taylor can dispatch in three.
                  I have but five blank Volumes left; Two of which will be made Use of for the private Letters, a third for the remaining Military Letters from Decr last to the Close & a fourth for the foreign Letters, So that I should have but one left for the Remaining (1st) Congress Letters (2nd) Civil & (3d) Councils from Jany 1781 to this day, which Your Excellency first proposed to be entered together; but as this plan is since deemed ineligible, would it not be best to provide 9 Volumes of half the Thickness for these?  Genl Hand has deprived me of one of my blank Volumes for the remaining General Orders.  I am with the most perfect Respect & Attachment Your Excellency’s Most Obedt Servt
                  
                     Richd Varick.
                  
                  
                     P.S.  The papers requested by Mr Billings are forwarded by Judge Smith.
                  
                  
               